Opinion issued April 9, 2013




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-12-00080-CV
                           ———————————
         CHAD DAVIDSON AND MISSY DAVIDSON, Appellants
                                         V.
         OVATION BUILDERS, INC., AND RED SHED, Appellees



                   On Appeal from the 12th District Court
                         Walker County, Texas1
                       Trial Court Cause No. 23404


                         MEMORANDUM OPINION




1
     Pursuant to its docket equalization authority, the Supreme Court of Texas
     transferred this appeal to this court. See Misc. Docket No. 12–9008 (Tex. Jan. 10,
     2012); see also TEX. GOV’T CODE ANN. §.73.001 (West 2005) (authorizing
     transfer of cases).
      Appellants, Chad Davidson and Missy Davidson, have filed a motion to

dismiss the appeal, stating that they have reached an agreement to settle with

appellees, Ovation Builders, Inc., and Red Shed. See TEX. R. APP. P. 42.1(a)(1).

The motion does not contain a certificate of conference. See TEX. R. APP. P.

10.1(a). Ten days have passed, however, and appellees have not filed a response

in opposition. See TEX. R. APP. P. 10.1(b) (providing that court may determine

motion before response is filed), 10.3(a) (providing, in pertinent part, that court

should not hear or determine motion until 10 days after motion was filed, unless

motion states that parties have conferred and that no party opposes motion). No

opinion has issued. See TEX. R. APP. P. 42.1(c).

      In the motion, appellants state that costs are to be borne by the party

incurring them. They do not assert that the parties have so agreed. Absent an

agreement of the parties, the Court must tax costs against the appellants. See TEX.

R. APP. P. 42.1(d).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                         2